AMENDMENT TO

TECHNOLOGY AND PATENT ASSIGNMENT

BETWEEN




Sung H. Choi (hereinafter referred to as “Assignor”)




AND




Enable IPC Corporation (hereinafter referred to as “Assignee”)




the effective date of which was March 17, 2005.




BOTH PARTIES HEREBY AGREE TO MODIFY THE JOINT DEVELOPMENT AGREEMENT AS FOLLOWS:




1.

EXHIBIT B, “Execution Fee”




Upon execution of this Agreement, Assignee shall pay to Assignor an Execution
Fee of two million (2,000,000) shares of common stock of Enable IPC Corporation.
 Both Assignor and Assignee recognize that this percentage will be diluted as
additional shares are issued; there are no anti-dilution rights granted under
this Agreement.




Is hereby changed to read as follows:




Upon execution of this Agreement, Assignee shall pay to Assignor an Execution
Fee of two million (2,000,000) shares of common stock of Enable IPC Corporation,
valued at $10,000.  Both Assignor and Assignee recognize that this percentage
will be diluted as additional shares are issued; there are no anti-dilution
rights granted under this Agreement.  In addition, Assignee shall pay to
Assignor $90,000, payable in either stock or cash.  Assignee and Assignor agree
that this amount may be paid at such time as is mutually agreed upon by both
Assignor and Assignee.




2.

EXHIBIT B, “Royalties”




Assignee shall pay a royalty, twice each year on March 31st and September 30th,
equaling 5% of the net sales of the product(s) resulting from the Technology.
 The combined royalty amounts in any single calendar year must be at least equal
to the amount shown in the Minimum Annual Royalty Schedule below, or else this
5% royalty on net sales shall not be paid, and instead the amount shown on the
Minimum Annual Royalty Schedule shall be paid.




Is hereby changed to read as follows:




Assignee shall pay a royalty, twice each year on the Due Dates, March 31st and
September 30th, equaling 7.5% of the net sales of the product(s) resulting from
the Technology.  




3.

EXHIBIT B, “Minimum Annual Royalty Schedule”




Assignee shall pay a Minimum Annual Royalty to Assignor in accordance with the
following schedule:




Due Date

Minimum Royalty Due

31 March 2006

31 March 2007

31 March 2008

31 March 2009

31 March 2010

31 March 2011




And on 31 March of each subsequent year until the expiration of the last of any
proprietary rights to the Technology or the time period for prosecution and
appeal on the merits for issue of all U.S. Patents on the proprietary rights is
exhausted.

$   10,000

$   15,000

$   20,000

$   45,000

$   75,000

$ 100,000




$ 100,000




Should Assignee fail to make any payment to Assignor within the time period
prescribed for such payment, then the unpaid amount shall bear interest at the
rate of one and one half percent (1.5%) per month from the date when payment was
due until payment in full, with interest, is made.




Is hereby deleted in its entirety.




4.

EXHIBIT B, “Performance”




Should Assignee fail to make any payment to Assignor within three (3) months of
the Due Date shown in the Minimum Annual Royalty Schedule shown above, Assignee
hereby agrees to immediately transfer all rights to the Technology to Assignor
and cease all activity involving the Technology.




Should Assignee fail to raise at least one million dollars ($1,000,000) for the
purpose of development of the Technology by the close of business on December
31, 2005, Assignor shall have the right, at his sole option, to regain the
exclusive rights to the Technology, in which case Assignee shall cease all
activity involving the Technology.




Is hereby changed to read as follows:




Should Assignee fail to make any payment to Assignor within three (3) months of
the Due Dates shown in the paragraph above under “Royalties”, Assignee hereby
agrees to immediately transfer all rights to the Technology to Assignor and
cease all activity involving the Technology.




Amended this 27th day of March 2008:







FOR SUNG H. CHOI:

  

FOR ENABLE IPC:

         

SIGNATURE:










/s/ Sung H. Choi

SIGNATURE:




/s/ David A. Walker

 

BY:




Sung H. Choi

BY:

David A. Walker

   

TITLE:

CEO

 